IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GLUE WILKINS,                             : No. 795 MAL 2016
                                          :
                    Petitioner            :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
HON. KATHLEEN KANE, PHILIP M.             :
MCCARTHY, LAWRENCE M. CHERBA              :
AND ROBERT A. MULLE,                      :
                                          :
                    Respondents           :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal and

Application for Relief are DENIED.